Citation Nr: 1527695	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to April 1970.  The Veteran died in July 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2015, the appellant testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

Initially, the Board notes that the widow's August 2012 VA Form 9, Appeal to Board of Veterans' Appeals, limited her appeal to the above the cause of death claim.  Therefore, the Board finds that it only has jurisdiction over this claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The widow in writings to VA as well as at her personal hearing claims, in substance, that the prostate cancer that the July 2019 Certificate of Death lists as the cause of the Veteran's death was due to his exposure to herbicides when he traveled from his unit's base in Thailand to the Republic of Vietnam to assist in the recovery of downed air men.  

Tellingly, service personnel records obtained by the AOJ shows that from July 1968 to August 1969 the Veteran served with Detachment 1 of the 40th Aerospace Rescue Recovery Squadron at Nakhon Phanom Roe Air Force Base in Thailand and from August 1969 to September 1969 he served with Detachment 16 of the Central Aerospace Rescue and Recovery Group.  Moreover, at the April 2015 personal hearing the appellant filed with the Board a copy of a Presidential Unit Citation, dated November 20, 1969 (SO GB-787), which states that the 3rd Aerospace Rescue and Recovery Group was awarded the Presidential Unit Citation because of "extraordinary gallantry in connection with military operations from 1 July 1967 to 31 January 1969 . . . ."  The Presidential Unit Citation also reports that Veteran directly contributed to the mission and accomplishments of the 3rd Aerospace Rescue and Recovery Group and is therefore entitled to the individual ribbon.

Given the foregoing, it now becomes necessary to undertake a search for of appropriate documents as may substantiate the appellant's claims regarding the Veteran having served in the Republic of Vietnam despite being based in Thailand. 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:





1.  Contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center (NPRC) and the National Archives, and request documentation of the activities Detachment 1 of the 40the Aerospace Rescue Recovery Squadron from July 1968 to August 1969 and for Detachment 16 of the Central Aerospace Rescue and Recovery Group from August 1969 to September 1969, as may reflect missions that would place the members of those units in the Republic of Vietnam during the relevant periods.  As well, efforts to locate documentation of the Veteran's actions in earning the individual ribbon of the Presidential Unit Citation should be made.  

If the AOJ cannot locate pertinent federal records, it should document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  The AOJ should then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant should then be given an opportunity to respond.

2.  After undertaking any other development as may become indicated upon the completion of the foregoing, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted in full, the appellant should be provided a supplemental statement of the case and a reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

